Citation Nr: 0122669	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  96-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic pathology 
causing left hip pain.

2.  Entitlement to service connection for chronic pathology 
causing bilateral elbow pain.

3.  Entitlement to service connection for chronic pathology 
causing left shoulder pain.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with Achilles tendonitis.



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied service connection for chronic 
pathology causing left hip pain, bilateral elbow pain, and 
left shoulder pain, and assigned a 10 percent rating for 
bilateral pes planus with Achilles tendonitis.


FINDINGS OF FACT

1.  The veteran does not have current disability from a 
chronic pathology causing left shoulder pain, left hip pain, 
or bilateral elbow pain.

2.  The veteran's disability from bilateral pes planus is 
manifested by subjective complaints of foot pain without 
objective clinical findings of marked deformity, accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.


CONCLUSIONS OF LAW

1.  Service connection for disability associated with chronic 
pathology causing pain in the left hip, left shoulder, and 
both elbows is not warranted.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2000); 66 Fed. Reg. 45620 
(August 29, 2001).

2.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5276 
(2000); 66 Fed. Reg. 45620 (August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she has current disability from 
chronic pathology which causes left hip pain, bilateral elbow 
pain, and left shoulder pain.  She also contends that her 
disability from her service-connected pes planus with 
Achilles tendonitis should be rated higher than the 10 
percent evaluation currently in effect.

For the following reasons and bases, the Board concludes that 
the veteran is not entitled to service connection for chronic 
pathology which causes left hip pain, bilateral elbow pain, 
and left shoulder pain.  Further, the Board concludes that 
the veteran's claim for a rating in excess of 10 percent for 
pes planus with Achilles tendonitis is denied.

I.  Chronic Pathology Causing Left Shoulder, Left Hip and 
Bilateral Elbow Pain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000).

Service medical records do not show that the veteran had 
chronic complaints associated with her left hip, left 
shoulder, or elbows.  On one occasion, in February 1994, she 
sought treatment with a complaint of right elbow pain lasting 
two weeks.  On examination, the elbow was normal.  An X-ray 
showed a small osteophyte formation on the ulnar aspect of 
the glenohumeral joint.  An examiner reported an impression 
of elbow pain of unknown etiology.

At the time of her medical board evaluation in March 1994, an 
orthopedist examined the veteran's lower extremities.  No hip 
disorder was reported.  Laboratory test for arthritis were 
negative.  No diagnosis pertinent to the veteran's hips was 
reported.

Since the veteran's separation from service, she has been 
treated exclusively at a VA medical center in Augusta, 
Georgia.  The records of such treatment have been obtained.  
Some of such records show that the veteran has given a 
history of multiple joint pain, including pain in her hips, 
shoulders, and elbows, which she described as degenerative 
joint disease.  However, clinical findings have been 
negative.  Laboratory tests for arthritis have also been 
negative.

The veteran underwent a VA orthopedic examination in March 
1998.  The examiner, a board-certified orthopedic surgeon, 
reviewed the claims file and noted the veteran's history and 
complaints.  On examination, the orthopedist could detect no 
abnormality in the veteran's elbows, left shoulder, or left 
hip.  An X-ray of the right elbow showed a spur at the 
anterior aspect of the coronoid process.  There was no 
evidence of injury to the elbow.  The examiner who conducted 
the clinical examiner reported that the veteran did not have 
loss of joint function.  Her diagnosis was arthralgia.  The 
examiner further commended that degenerative joint disease 
could not be diagnosed unless there were positive X-rays 
findings.  The record contains no such findings.

The Board has reviewed the entire record and finds that the 
preponderance of the evidence supports the factual conclusion 
that the veteran does not have disability from a chronic 
pathology causing left shoulder pain, left hip pain, or 
bilateral elbow pain.  Her subjective complaints of pain are 
not supported by objective manifestations of pathology.  Any 
notations of a history of degenerative joint disease in the 
affected joints were on the basis of history provided by the 
veteran, without further medical comment.  Such notations are 
not evidence of current disability or evidence of a nexus 
between current symptoms and a disease or injury incurred in 
service.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that the veteran does not have current 
disability from a chronic pathology causing pain in her left 
hip, left shoulder, or bilateral elbows.  The Board concludes 
that service connection is not warranted for chronic 
pathology causing left should pain, bilateral elbow pain, or 
left hip pain.

II.  Evaluation of Pes Planus with Achilles Tendonitis

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4 (2000).  Although VA must consider the 
entire record, the most pertinent evidence, because of 
effective date law and regulations, is created in proximity 
to the recent claim.  38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1 
(2000).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2000).

Service medical records show that the veteran developed 
retrocalcaneal bursitis in her right heel in November 1991.  
She had persistent pain in her right foot which was later 
diagnosed as Achilles tendonitis.  A service treatment note 
dated in November 1992 documents complaints of plantar 
fasciitis and arch pain.  The examiner noted an impression of 
symptomatic, flexible flat feet.  The veteran was issued 
orthotic for her feet.  Subsequently dated service medical 
records contain diagnoses of pes planus and Achilles 
tendonitis.  At the time of her medical board examination in 
1994, the veteran gave a history of foot trouble.  She 
elaborated that she had foot pain with prolonged standing.  A 
medical board examination report contains not clinical 
findings pertinent to such complaints.

The veteran was granted entitlement to service connection for 
bilateral pes planus with Achilles tendonitis by the RO's 
February 1995 rating decision.  The associated disability was 
rated 10 percent disabling by utilizing Diagnostic Code 5276.  
See 38 C.F.R. §§ 4.20, 4.27 (2000).  Under that diagnostic 
code, mild symptoms of flat feet, relieved by built-up shoe 
or arch support, are rated zero percent disabling.  For 
moderate bilateral or unilateral symptoms, with weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis,  or pain on manipulation and use of 
the feet, a 10 percent evaluation is assigned.  For severe 
symptoms, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, or indication of swelling on use, with 
characteristic callosities, a 20 percent evaluation is 
assigned if such symptoms are unilateral and a 30 percent 
evaluation is assigned if such symptoms are bilateral.  For 
pronounced symptoms, with marked pronation, extreme 
tenderness on plantar surfaces of the feet, marked inward 
displacement and severe spasms of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 30 percent evaluation is assigned for unilateral symptoms 
and a 50 percent evaluation is assigned for bilateral 
symptoms.

The VA outpatient treatment records contained in the file do 
not show treatment for pes planus or Achilles tendonitis.

The veteran was afforded a VA orthopedic examination in March 
1998.  At that time, she reported that her feet started to 
give her trouble in 1992.  She denied having any injury.  She 
reported that her feet had been symptomatic "off and on" to 
the time of the examination.  She denied having specific 
medical treatment for her foot symptoms.  On examination, the 
veteran was observed to walk with a limp.  She was able to 
walk on tiptoes and on her heels.  Her feet were normal, 
without evidence of flat feet.  She had normal motion of all 
toes of both feet.  She had no limitation of motion in the 
feet or ankles.  There were no calluses under the metatarsal 
heads or at the heel.  She had no tenderness around the 
Achilles tendon.  There was no swelling or tenderness.  The 
arches were well maintained.  X-rays of the feet were 
negative for soft tissue or bone abnormalities.  The examiner 
who conducted the clinical examination reported a diagnosis 
of pain in both feet diagnosed as pes planus.  The examiner 
commented further that the veteran's feet were normal except 
for the complaint of arthralgia, with minimal residuals based 
on the complaint of pain.

The Board finds that the veteran's pes planus with Achilles 
tendonitis is manifested by subjective complaints of foot 
pain without objective clinical findings of marked deformity, 
accentuated pain on manipulation and use, indication of 
swelling on use, or characteristic callosities.  Therefore, 
the Board concludes that the criteria for a rating in excess 
of 10 percent have not been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (2000).  The functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability has been taken into account.  See 
DeLuca v. Brown, 8 Vet App 202 (1995).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has held that pursuant to 38 C.F.R. § 4.40 (2000) the 
Board must consider and discuss the impact of pain in making 
its rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Section 4.40 provides in part that functional loss 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, it does not appear that the veteran's service 
connected disability from bilateral pes planus with Achilles 
tendonitis results in limitation of motion, painful motion, 
incoordination, weakness, loose motion, or excess 
fatigability.  In essence, the clinical findings show no such 
findings.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, in the absence of clinical or X-ray 
findings of marked deformity, accentuated pain on 
manipulation and use, indication of swelling on use, or 
characteristic callosities, the Board finds that the 
veteran's disability picture from pes planus with Achilles 
tendonitis does not more closely approximate the criteria for 
the next higher rating of 30 percent.

As noted above, the veteran's disability from pes planus with 
Achilles tendonitis has been rated under Diagnostic Code 
5276.  The next higher rating under that diagnostic code, 30 
percent for bilateral flat feet, is assigned where there are 
clinical findings of severe symptoms, with objective evidence 
of marked deformity, accentuated pain on manipulation and 
use, indication of swelling on use, and characteristic 
callosities.  Such findings are simply not demonstrated in 
the record currently before the Board.

The Board notes that the Court, in Fenderson v. West, 12 Vet. 
App. 199 (1999) held, in part, that the RO never issued a SOC 
concerning an issue, as the document adding that issue to the 
appeal mistakenly treated a claim as one for an "increased 
evaluation" for a service-connected rather than as a 
disagreement with the original rating award.  The Board had 
concluded that the appeal as to that issue was not properly 
before it, on the basis that a substantive appeal had not 
been filed.  The Court remanded the matter to the Board for 
the issuance of a SOC, which would thereby give the appellant 
another opportunity to file a timely substantive appeal.

In this case, the appellant did file a timely substantive 
appeal concerning the rating assigned for pes planus with 
Achilles tendonitis. and the SOC did provide her with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of a 10 
percent disability evaluation.  The appellant's timely 
substantive appeal clearly indicated that she knew that the 
appeal was from the RO's initial assignment of a 10 percent 
rating for pes planus with Achilles tendonitis.  Although the 
SOC listed the issue as that of an "increased rating", the 
SSOC listed the issue as that of an "evaluation" of the 
disability in question.

The Board observes that the Court, in Fenderson, did not 
specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a NOD following the grant of service connection and the 
initial assignment of a disability evaluation from that of 
filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what she seeks is the assignment of a higher disability 
evaluation for her service-connected pes planus with Achilles 
tendonitis.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation for pes planus with Achilles tendonitis.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A higher rating is assignable for 
severe manifestations of pes planus, with marked deformity, 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  Such 
findings are simply not demonstrated in the record currently 
before the Board.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for her pes 
planus with Achilles tendonitis.  Nor is there evidence that 
the disorder otherwise so markedly interferes with employment 
as to render impractical the application of regular schedular 
standards.  Therefore, the Board concludes that the veteran 
is adequately compensated by application of regular schedular 
standards and that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.

III. Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of the veteran's claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this case, there is no issue as to substantial 
completeness of the application.  VA has also secured all VA 
records that the veteran has indicated are pertinent to this 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  In addition, the veteran has 
been advised of the evidence that would be necessary for her 
to substantiate his claim, by means of the statement of the 
case and supplemental statements of the case that have been 
issued during the appellate process.  The requirements set 
forth in the Veterans Claims Assistance Act of 2000 with 
regard to notice and development of the veteran's claim have 
been satisfied, under both the statute and the regulations 
recently promulgated to effectuate the statute.  See 66 Fed. 
Reg. 45620 (August 29, 2001).


ORDER

Service connection for chronic pathology causing left hip 
pain, left shoulder, pain, and bilateral elbow pain is 
denied.

A rating in excess of 10 percent for pes planus with Achilles 
tendonitis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



